DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
Applicant’s arguments directed to the prior art, see pages 5-7, filed 1/5/22, with respect to claims 1-2 and 5-20 have been fully considered and are persuasive.  The previous 35 U.S.C. 102 and 35 U.S.C. 103 rejections of claims 1-2 and 5-20 have been withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reference numeral for “each of the coupling members having an axial bore formed therethrough with a shoulder formed within the axial bore” (in Figure 4, there is a reference numeral 126 for one coupling member, but the other coupling member is missing a reference numeral for its internal shoulder; see claim 1 lines 4-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Objections
Claim 16 is objected to because of the following informalities: in lines 9-10, it is suggested to replace the article “an” with --the-- in the phrase “an axial bore formed through at least one of the coupling members” to avoid a double inclusion issue and to improve clarity.
Claim 16 is objected to because of the following informalities: in line 10, it is suggested to replace the phrase “that flange of the the shear nut” with --that the flange of the shear nut-- to improve clarity.
Claim 22 is objected to because of the following informalities: in line 1, it is suggested to insert the word --of-- after the phrase “an inner diameter” to improve clarity.
Claim 25 is objected to because of the following informalities: in line 2, it is suggested to insert the article --a-- before the phrase “threaded bolt” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 and 5-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1 at line 9, it is not clear if “the shoulder” refers to the shoulder of the first coupling member or of the second coupling member since each one of the first and second coupling members have a shoulder. For examination purposes, examiner assumes that claim 1 line 9 recites “that is axially engageable with the shoulder of one of the coupling members”.
Regarding independent claim 1 at lines 10-11 in the phrase “a threaded connecting member disposably receivable within the shear nut and the threaded portion of the axial bore”, it is not clear if “the threaded portion of the axial bore” refers to the threaded portion of the first coupling member or of the second coupling member since at least one of the first and second coupling members have a threaded portion with a possibility that both the first and second coupling members each have a threaded portion. For examination purposes, examiner assumes that claim 1 lines 10-11 recites “a threaded connecting member disposably receivable within the shear nut and the threaded portion of the axial bore of one of the coupling members”.
Regarding claim 2, it is not clear which species of the shear coupling is being claimed. Claim 1 is at least directed to one of the species (e.g. species of Figure 4) but does not appear to be directed to the species of Figure 11 since claim 1 requires at least “a threaded connecting member disposably receivable within the shear nut and the threaded portion of the axial bore, the connecting member being radially supportable by the shear nut and the threaded portion of the axial bore” (a mutually-exclusive feature that is shown in species Figure 4 but is not shown in species Figure 11) which is a feature that is not shown in species Figure 11. On the other 
Regarding independent claim 16 at line 7, it is not clear if “the shoulder” refers to the shoulder of the first coupling member or of the second coupling member since at least one of the first and second coupling members have a shoulder with a possibility that both the first and second coupling members each have a shoulder. For examination purposes, examiner assumes that claim 16 line 7 recites “that is axially engageable with the shoulder of one of the coupling members”.
Regarding independent claim 16 at lines 10-11, it is not clear if “a shoulder” refers to the shoulder of the first coupling member or of the second coupling member since at least one of the first and second coupling members have a shoulder with a possibility that both the first and second coupling members each have a shoulder. There is also a double inclusion issue with reciting “a shoulder” at line 3 and at lines 10-11. For examination purposes, examiner assumes that claim 16 lines 10-11 recites “the shear nut is axially engageable with the shoulder formed within the axial bore of one of the coupling members”.
Claim(s) 5-15 and 17-25 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 1-2 and 5-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	2/11/22